Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-19 in the reply filed on 10/4/2022 is acknowledged.
Claims 1-8 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (PG Pub. 2012/0237576) as evidenced by Abraham et al. (PG Pub. 2006/0160448) and Kurihara et al. (PG Pub. 2012/0184166) or in the alternative over Gordon et al. (PG Pub. 2012/0237576) in view of Abraham et al. (PG Pub. 2006/0160448) in view of Kurihara et al. (PG Pub. 2012/0184166).
Regarding claims 9, 11 and 16, Gordon et al. teach a preparation method of a modified polypropylene spunbond nonwoven fabric comprising modifying an organic compound to provide a modified nanocomposite material (including zeolite powder) with the organic compound comprising one of tea polyphenol (tea polyphenols taught), naringin (taught from grapefruit and orange), and emodin (taught from cassia, cinnamon), preparing a composite modifier by performing adding a fat soluble solvent (including high-grade fatty acid glyceride and wax) into the modified nanocomposite material and grinding the modified nanocomposite material to provide the composite modifier (as taught in Gordon et al. and PG Pub. 2005/0003980 which is incorporated in Gordon et al.). The polypropylene spunbond nonwoven fabric is prepared by performing melt mixing of polypropylene and adding the composite modifier to the extruder and mixing the polypropylene melt and the composite modifier, spinning and pulling the mixed composite modifier and the melt of polypropylene to form a fiber net. Gordon et al. are silent regarding the recited melt mixing in a twin screw extruder using chips. However, it is well known in the art to use chips in twin screw extruders as is evidenced by Abraham et al. and would have been obvious to one of ordinary skill in the art at the time of the invention given the limited number of choices. In the alternative, Abraham et al. teach melt mixing of polypropylene  chip in a twin screw extruder in order to uniformly disperse additives. It would have been obvious to one of ordinary skill in the art to use the chips and twin screw extruder of Abraham et al. in Gordon et al. in order to uniformly disperse additives and arrive at the claimed invention. 
               Gordon et al. and the previous combination are silent regarding the claimed hot rolling. However, it would have been obvious to one of ordinary skill in the art to hot-roll the fiber net into a fabric by a hot-rolling machine to provide a modified polypropylene spunbond nonwoven fabric as is well known in the art as is evidenced by Kurihara et al. In the alternative, Kurihara et al. teach hot rolling of fiber net by a hot rolling machine in order to bond the net to make a nonwoven fabric. It would have been obvious to one of ordinary skill in the art to use the hot rolling of Kurihara et al. in Gordon et al. or in the previous combination in order to bond the net to make a nonwoven fabric and arrive at the claimed invention. 
               Regarding claim 10,  Gordon et al. teach modifying the organic compound includes adding the organic compound into water to form solution and stirring the solution and adding a porous nanomaterial into the solution to form a mixture to provide the modified nanocomposite material [PG Pub. 2005/0003980 which is incorporated in Gordon et al]. Gordon et al. teach mixing, but is silent regarding the claimed stirring until fully dissolved and stirring the mixing . However, it is well known in the art and would have been obvious to stir until fully dissolved to get full benefit of the agent and stirring the mixture to obtain better uniformity and mixing of the mixture at the time of the invention. 
               Regarding claim 12, Gordon et al. teach grinding the modified nanocomposite material includes a grinding particle size in a range in the claimed range [PG Pub. 2005/0003980 which is incorporated in Gordon et al]. 
               Regarding claim 13, Gordon et al. teach a mass ratio of the organic compound over the water is in the claimed range [PG Pub. 2007/0275866].
               Regarding claim 14, the organic compound is naringin and naringin is dissolved at heated temperature in the claimed range. 
               Regarding claim 15, Gordon et al. teach the organic compound is emodin and teach use of sodium carbonate. It would have been obvious to one of ordinary skill in the art to incorporate sodium carbonate in with emodin in order to improve the perfume delivery method and arrive at the claimed invention.
Regarding claim 17, the mass ratio of the organic compound over the porous material is in the claimed range. 
Regarding claim 18, Gordon et al. teach stirring the mixture, but is silent regarding the speed and time, but it would have been obvious to one of ordinary skill in the art to arrive at the claimed speed and time in order to attain a mixture appropriately mixed and arrive at the claimed invention.
Regarding claim 19, Gordon et al. teach a modified polypropylene spunbond nonwoven fabric prepared by the method of claim 9. 
Art Cited nut not Used in Rejection
PG Pub. 20150044267 teaches a spunbond polypropylene nonwoven with tea polyphenol. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789